     STEVEN SUGARMAN, NM 5717 (pro hac vice)
 1
     347 County Road 55A
 2   Cerrillos, NM 87010
     (505) 672-5082
 3   stevensugarman@hotmail.com
 4
     JAMES J. TUCHTON, Cal. 150908
 5   6439 E. Maplewood Ave.
     Centennial, CO 80111
 6   (720) 301-3843
 7   jtutchtonlo@gmail.com

 8   Attorneys for Plaintiff

 9   (Additional counsel listed on next page)
10
                               UNITED STATES DISTRICT COURT
11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                          SACRAMENTO DIVISION
13
14                                                      )
     CONSERVATION CONGRESS,                             )   No. 2:13-CV-01977-JAM-DB
15                                                      )
                               Plaintiff,               )          SECOND
16                                                      )   JOINT STIPULATION AND ORDER
17                             v.                       )   TO STAY PLAINTIFF’S MOTION
                                                        )   FOR ATTORNEY FEES AND
18   UNITED STATES FOREST SERVICE and                   )   COSTS
     UNITED STATES FISH AND WILDLIFE                    )
19   SERVICE,                                           )
20                                                      )   Hon. John A. Mendez
                               Federal Defendants,      )
21                                                      )
                               and                      )
22                                                      )
23   TRINITY RIVER LUMBER CO.,                          )
                                                        )
24                             Defendant-Intervenor.    )
                                                        )
25
26
27
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS            1
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
     LAWRENCE VANDYKE
 1
     Deputy Assistant Attorney General
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     HAYLEY A. CARPENTER, CA Bar No. 312611
 4
     Natural Resources Section
 5   PO Box 7611
     Washington, DC 20044-7611
 6   (202) 305-0242
 7   hayley.carpenter @usdoj.gov

 8
     SETH M. BARSKY, Chief
 9   S. JAY GOVINDAN, Assistant Chief
10   ANDREA GELATT, Cal. 262617
     Wildlife & Marine Resources Section
11   PO Box 7611
     Washington, DC 20044-7611
12   (202) 305-0210
13   andrea.gelatt@usdoj.gov

14   Attorneys for Federal Defendants
15
16          The parties now jointly stipulate to an additional stay on the briefing of Plaintiff’s motion
17   for attorney fees and costs, which Plaintiff initially filed on June 16, 2017 and which Plaintiff
18   renewed on August 6, 2019. ECF Doc. Nos. 151, 192. The Plaintiffs and Federal Defendants
19   propose this stay solely to facilitate potential settlement and in seeking this stay do not concede
20   or compromise any claim or defense in support or against the award of attorney’s fees in this
21   case. In support of this stipulation, Plaintiff and Federal Defendants state as follows:
22
23          1.      Plaintiff intends to seek an award of attorney’s fees and costs under the Equal

24   Access to Justice Act (“EAJA”) and under the Endangered Species Act (“ESA”) citizen suit
25
     provision.
26
            2.      This Court entered judgment in this matter on May 30, 2017. ECF No. 142.
27
            3.      Plaintiff noticed its appeal to the Ninth Circuit on May 31, 2017. ECF No. 143.
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                           2
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
            4.      Under Local Rule 293, “[m]otions for awards of attorneys’ fees to prevailing
 1
 2   parties pursuant to statute shall be filed not later than twenty-eight (28) days after entry of final

 3   judgment.”
 4
            5.      EAJA requires a party to file an application for fees and other expenses within 30
 5
     days of an unappealable final judgment. 28 U.S.C. § 2412(d)(1)(B). A “final judgment” under
 6
 7   EAJA is “a judgment that is final and not appealable.” Id. § 2412(d)(2)(G).

 8          6.      Under the ESA citizen suit provision, “[u]nless a statute or a court order provides
 9   otherwise,” an application for attorney’s fees and expenses must “be filed no later than 14 days
10
     after the entry of judgment.” See Fed. R. Civ. P. 54(d)(2)(B)(i).
11
            7.      The Ninth Circuit resolved Plaintiff’s appeal adversely to Plaintiff, and issued its
12
13   mandate in this case on August 1, 2019.

14          8.      Although the Court’s May 30, 2017, Judgment was not final for purposes of
15   EAJA or the ESA citizen suit provisions, Plaintiff filed its motion for attorney fees in an
16
     abundance of caution to comply with the technical requirements of Local Rule 293. ECF Docs
17
     Nos. 151, 192. At the request of Federal Defendants, Plaintiff filed a Renewed Motion for
18
19   Attorney Fees and Costs on August 6, 2019. ECF Doc. No. 192. Plaintiff has not yet filed a

20   Memorandum Brief in Support of its Motion for Attorney Fees and Costs in this matter.
21
            9.      The parties represent to the Court that they desire to resolve the matter of the
22
     amount of attorney fees and costs to be paid – if any – in the most expeditious and efficient
23
24   manner possible. Specifically, the parties believe that the matter of attorney fees and costs is

25   susceptible to resolution by a good faith negotiation and settlement. The parties desire to
26   proceed towards a final resolution of this case in that manner, and without further judicial
27
     intervention or litigation on the matter of fees and costs.
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                          3
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
             10.         The parties represent to the Court that a stay of proceedings on Plaintiff’s Motion
 1
 2   for Attorney Fees and Costs is necessary to facilitate a negotiated resolution of the fee and cost

 3   issue, and further represent to the Court that the negotiation will be somewhat complicated
 4
     because of the unusual length and procedural history of this litigation, the fact that Plaintiff was
 5
     represented by multiple counsel over the case’s pendency, and the fact that Plaintiff prevailed on
 6
 7   only a subset of its claims.

 8           11.         It is within the Court’s power to stay briefing on Plaintiff’s motion to conserve the
 9   resources of the Court and the parties. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)
10
     (“[T]he power to stay proceedings is incidental to the power inherent in every court to control the
11
     disposition of the causes on its docket with economy of time and effort for itself, for counsel, and
12
13   for litigants.”).

14           For these reasons, and for good cause shown, the parties stipulate as follows and request
15   that the Court approve this stipulation:
16
             1. Briefing on Plaintiff’s motion for attorney’s fees and costs is stayed until October 31,
17
                   2019.
18
19
20
21
22
23
24
25
26
27
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                           4
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
 1
 2         2. If the parties have not resolved the issue of fees and costs by October 31, 2019, they

 3             shall jointly inform the Court and shall propose to the Court a schedule for briefing
 4
               Plaintiff’s Motion for Attorney Fees and Costs pursuant to Local Rule 293.
 5
           Respectfully submitted this 6th day of August, 2019.
 6
 7
 8    /s/ Steven Sugarman                              LAWRENCE VANDYKE
      STEVEN SUGARMAN, NM 5717                         Deputy Assistant Attorney General
 9    (pro hac vice)                                   United States Department of Justice
10    347 County Road 55A                              Environment & Natural Resources Division
      Cerrillos, NM 87010                              /s/Hayley A. Carpenter (with permission on
11    (505) 672-5082                                   August 5, 2019)
      stevensugarman@hotmail.com
12                                                     HAYLEY A. CARPENTER, CA Bar No.
                                                       312611
13    JAMES J. TUCHTON, Cal. 150908                    Trial Attorney
      6439 E. Maplewood Ave.                           Natural Resources Section
14    Centennial, CO 80111                             PO Box 7611
      (720) 301-3843
15                                                     Washington, DC 20044-7611
      jtutchtonlo@gmail.com                            (202) 305-0242
16                                                     hayley.carpenter@usdoj.gov
      Attorneys for Plaintiff
17
                                                       SETH M. BARSKY, Chief
18                                                     S. JAY GOVINDAN, Assistant Chief
                                                       ANDREA GELATT, Cal. 262617
19                                                     Trial Attorney
20                                                     Wildlife & Marine Resources Section
                                                       PO Box 7611
21                                                     Washington, DC 20044-7611
                                                       (202) 305-0210
22                                                     andrea.gelatt@usdoj.gov
23
24                                                     Attorneys for Federal Defendants
25
26
27
28

     STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                       5
     Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
 1
 2                                                     ORDER

 3
 4
            The Court having considered the stipulation of the parties, IT IS SO ORDERED.
 5
 6
 7   Dated: August 7, 2019                          /s/ John A. Mendez____________
                                                    Hon. John A. Mendez
 8                                                  United States District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS              6
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
